USDC IN/ND case 3:19-cv-01097-PPS-MGG document 44 filed 05/14/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 DONALD J. STANLEY,

              Plaintiff,

                     v.                          CAUSE NO. 3:19CV1097-PPS/MGG

 WARDEN,

              Defendant.

                                OPINION AND ORDER

      Donald J. Stanley, an inmate at the Westville Correctional Facility, filed a fourth

motion seeking a preliminary injunction after I denied his third motion for preliminary

injunction as moot. ECF 36; ECF 37. As noted in my earlier orders, Stanley is proceeding

against the Warden of the Westville Correctional Facility on a single claim for injunctive

relief to provide Stanley with adequate treatment for his sleep apnea, as required by the

Eighth Amendment. In his third motion seeking a preliminary injunction, he indicates

that his Continuous Positive Airway Pressure machine or “CPAP” was taken away

from him on April 14, 2020. In response, the Warden’s counsel represented that, as of

May 2, 2020, Stanley is no longer prohibited from using his CPAP machine. Stanley’s

fourth motion for a preliminary injunction disputed this, indicating that the power cord

was returned to him (which was how they were preventing him from using the

machine), but staff then took the humidifier because he was prohibited from using the

humidifier due to Covid-19. Furthermore, without the humidifier in place (with or

without water) Stanley asserts that the CPAP machine will not function. In response to
USDC IN/ND case 3:19-cv-01097-PPS-MGG document 44 filed 05/14/20 page 2 of 2


this assertion, I sought a further response from the Warden. The Warden has stated

that, while the humidifier was confiscated until May 11, 2019, it was returned on that

date and that Stanley now has access to his CPAP machine with the humidifier enabled.

ECF 42. Stanley is no longer prohibited from using his CPAP machine.

      ACCORDINGLY:

      Because his concern has now been addressed, plaintiff Donald J. Stanley’s fourth

motion for preliminary injunction (ECF 37) is DENIED as moot.

      SO ORDERED on May 14, 2020.

                                                  /s/ Philip P. Simon
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            2
